EXHIBIT 10.1

 
 










Boston Scientific Corporation


2003 Long-Term Incentive Plan


Non-Qualified Stock Option Agreement


__________________________




PREPARED FOR:


Employee’s Name










 






























BOSTON SCIENTIFIC COPY


PLEASE RETURN IN THE ENVELOPE PROVIDED


 
 

--------------------------------------------------------------------------------

 

This Agreement is entered into by and between Boston Scientific Corporation (the
"Corporation") and the person whose name appears on the signature page hereof
(the "Optionee") effective as of the _____ day of ________________, 2006. This
Agreement is made pursuant to the Boston Scientific Corporation 2003 Long-Term
Incentive Plan, as amended (the "Plan"), which is administered by the Committee.


Capitalized terms not defined in this Agreement have the same meanings specified
in the Plan.





I.
Grant of Option



The Corporation hereby grants to the Optionee a Non-Qualified Stock Option (the
"Option") to purchase that number of shares of common stock of the Corporation
set forth on the signature page hereof (the "Option Shares") at the price set
forth on the signature page hereof (the "Exercise Price").




II.
Term and Vesting of Option



Except as otherwise provided in Section IV, the Option shall have a term of ten
(10) years from _______________________, 2006 until _____________________ 2016
and shall vest in accordance with the vesting schedule set forth on the
signature page hereof.




III.
Exercise of Option



While this Option remains exercisable, the Optionee may exercise a vested
portion of the Option by delivering to the Corporation or its designee in the
form and at the location specified by the Corporation, notice stating the
Optionee's intent to exercise a specified number of shares subject to the Option
and payment of the full Exercise Price for the specified number of shares. The
payment for the full Exercise Price for the shares exercised must be made in (i)
cash, (ii) by certified check or bank draft payable in U.S. dollars ($US) to the
order of the Corporation, (iii) in whole or in part in Common Stock of the
Corporation owned by the Optionee, valued at Fair Market Value or (iv) by
"cashless exercise", by the Optionee delivering to his/her securities broker
instructions to sell a sufficient number of shares of Common Stock to cover the
Exercise Price, applicable tax obligations and the brokerage fees and expenses
associated therewith.


Shares of Common Stock of the Corporation used for payment, in whole or part, of
the Exercise Price must have been owned by the Optionee, free and clear of all
liens or encumbrances for a period of at least six (6) months prior to the
exercise date. In addition, the Committee may impose such other or different
requirements as it may deem necessary to avoid charges to earnings of the
Corporation.


The exercise date for the Optionee's exercise of all or a specified portion of
the Option pursuant to this Section III will be deemed to be the date on which
the Corporation receives the Optionee's payment in full for the Option Shares to
be exercised accompanied by the notice of exercise
 
 

--------------------------------------------------------------------------------

 
specified by the Corporation as set forth above. Notice of exercise of all
portions of the Option being exercised along with payment in full of the
Exercise Price for such portion must be received by the Corporation or its
designee on or prior to the last day of the Option term, as set forth in Section
II above, except as provided in Section IV below.


Upon the Corporation's determination that there has been a valid exercise of the
Option, the Corporation shall issue certificates in accordance with the terms of
this Agreement, or cause the Corporation’s transfer agent to make the necessary
book entries, for the shares subject to the exercised portion of the Option.
However, the Corporation shall not be liable to the Optionee, the Optionee's
personal representative, or the Optionee's successor(s)-in-interest for damages
relating to any delays in issuing the certificates or in making book entries,
any loss of the certificates, or any mistakes or errors in the issuance of the
certificates or in making book entries, or in the certificates themselves.





IV.
Termination of Employment



Upon the Optionee's termination of employment for reasons of death or
Disability, all remaining unexercised portion(s) of the Option shall immediately
vest and become exercisable by the Optionee or the Optionee's appointed
representative, as the case may be, until the expiration of term of the Option,
or such other term as the Committee may determine at or after grant.


Upon termination of the Optionee's employment for reasons (including Retirement)
other than for Cause or those set forth above, the Optionee shall have the
shorter of (i) twelve (12) months from the date of termination or (ii) the
remaining term of the Option, to exercise all vested, unexercised portion(s) of
the Option. Upon termination of the Optionee's employment for reasons (including
Retirement) other than for Cause or those set forth above, all non-vested
unexercised portions of the Option shall lapse; provided that the Committee, in
its sole discretion, may extend the exercise period and/or accelerate vesting of
unvested portions of the Option provided that such exercise period does not
extend beyond the original term of the Option and no portion of the Option shall
become vested earlier than six (6) months from the date of grant.


At the time the Optionee is informed of termination of the Optionee's employment
for Cause, all unexercised portions of the Option shall lapse and be forfeited.


The Option, to the extent unexercised on the date following the end of any
period described above or the Option term set forth above in Section II, shall
thereupon lapse and be forfeited.


Any permitted transferee (pursuant to Section VIII below) of the Optionee shall
receive the rights herein granted subject to the terms and conditions of this
Agreement. No transfer of this Option shall be approved and effected by the
Corporation unless (i) the Corporation shall have been timely furnished with
written notice of such transfer and any copies of such notice as the Committee
may deem, in its sole discretion, necessary to establish the validity of the
transfer; (ii) the transferee or transferees shall have agreed in writing to be
bound by the terms and conditions of this Agreement; and (iii) such transfer
complies with applicable laws and regulations.


 
2

--------------------------------------------------------------------------------

 



V.
No Rights to Continued Employment



The Option grant made under the Plan and this Agreement shall not confer on the
Optionee any right to continue serving as an employee of the Corporation and
this Agreement shall not be construed in any way to limit the Corporation's
right to terminate or change the terms of the Optionee's employment.





VI.
Change in Control



All unvested portions of the Option shall vest in the event of a Change in
Control (as defined in the Plan), immediately prior to the effective date of the
Change in Control. All vested portions of the Option shall terminate immediately
prior to a Change in Control unless the Committee provides, at its discretion,
for the substitution or assumption of the Option, by conversion into an option
to acquire securities of equivalent kind and value of the surviving entity as of
the effective date of the Change in Control.





VII.
Legend on Certificate



The certificates representing the shares received by the Optionee pursuant to
the exercise of the Option may be stamped or otherwise imprinted with a legend
in such form as the Corporation or its counsel may require with respect to any
applicable restrictions on sale or transfer and the stock transfer records of
the Corporation may reflect stop-transfer instructions with respect to such
shares.




VIII.
Transferability



Except as required by law, the Option granted under this Agreement is not
transferable and shall not be sold, transferred, assigned, pledged, gifted,
hypothecated or otherwise disposed of by the Optionee other than by will or the
laws of descent and distribution or without payment of consideration to Family
Members of the Optionee or to trusts or other partnerships for the benefit of
immediate family members of the Optionee. During the Optionee's lifetime, the
Option is exercisable only by the Optionee, except as provided in Section IV
above.




IX.
Satisfaction of Tax Obligations



The Optionee agrees to make appropriate arrangements with the Corporation for
satisfaction of any applicable federal, state or local income tax, withholding
requirements or like requirements, including the payment to the Corporation at
the time of exercise of the Option of all such taxes and requirements.


 
3

--------------------------------------------------------------------------------

 



X.
Securities Laws



Upon the acquisition of any shares pursuant to the exercise of the Option,
Optionee will make or enter into such written representations, warranties and
agreements as the Corporation may reasonably request in order to comply with
applicable securities laws, or with the Plan.





XI.
Legal Notices



Any legal notice necessary under this Agreement shall be addressed to the
Corporation in care of its Secretary at the principal executive office of the
Corporation and to the Optionee at the address appearing in the personnel
records of the Corporation for such Optionee or to either party at such other
address as either party may designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.





XII.
Choice of Law



The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of The Commonwealth of Massachusetts (without regard to the
conflicts of laws principles) and applicable federal laws.





XIII.
Conflicts



The Option granted by this Agreement is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained in this Agreement and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail. The
Committee retains the right to alter or modify the Option granted under this
Agreement as the Committee may determine as in the best interests of the
Company.


 
4

--------------------------------------------------------------------------------

 


XIV.
Headings



The headings contained in this Agreement are for convenience only and shall not
affect the meaning or interpretation of this Agreement.





XV.
Counterparts



This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.




IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and the
Optionee have executed and delivered to the Agreement effective as of the date
and year first above written.




Option Shares: # ________of Shares


Exercise Price: $_______


Vesting Schedule:


 
 
 
 
Percent of Option
   
Shares Vesting
 
Date Vested
25%
   
Date of First Anniversary
25%
   
Date of Second Anniversary
25%
   
Date of Third Anniversary
25%
   
Date of Fourth Anniversary



 
 


 

        OPTIONEE  
   
   
  Signature:     
 Name:

--------------------------------------------------------------------------------

 Employee’s Name

 
 
 
 

        BOSTON SCIENTIFIC CORPORATION          
James R. Tobin
  President and Chief Executive Officer                          
 
 

 
 
 
 
 
5

--------------------------------------------------------------------------------